In a proceeding pursuant to section 618 of the Insurance Law for permission to institute an action against appellant to recover damages for personal injuries, the appeal is from an order of the Supreme Court, Queens County, dated May 22, 1972, which granted the application. Order reversed, without costs, and proceeding remitted to Special Term for a hearing and new determination in accordance with the views set forth herein. In our opinion, an issue of fact was presented as to whether the identity of the driver of the automobile involved in the accident was known or not. Absent clear proof on that issue in the moving papers, the prerequisite for granting the application, i.e., that the identity of the driver is unknown (see Matter of Chocho v. MVAIC, 20 A D 2d 728), must be established at a hearing (Matter of Malitz v. MVAIC, 17 A D 2d 108; Matter of Wallace v. MVAIC, 25 N Y 2d 384; cf. Paige v. MVAIC, 34 A D 2d 568; Matter of Edwards v. MVAIC, 36- A D 2d 841). Rabin, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.